Citation Nr: 0840043	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky

 
INTRODUCTION

The veteran had active service from October 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case also was previously before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to ensure due process.  The case has been returned to the 
Board for appellate consideration.

Also, the Board notes that, at the veteran's videoconference 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the veteran withdrew his claims of entitlement to service 
connection for diabetes mellitus, pituitary macro adenoma, 
bilateral hearing loss, and tinnitus.  See 38 C.F.R. 
§ 20.204(b), (c) (2008).


FINDINGS OF FACT

1.  In an unappealed July 1990 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
prostatitis.   

2.  Evidence added to record since the RO's July 1990 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for prostatitis.  




CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied the veteran's claim 
of entitlement to service connection for prostatitis is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for prostatitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that a December 2003 VCAA letter explained 
the evidence necessary to substantiate his petition to reopen 
the previously denied claim of entitlement to service 
connection for prostatitis.  This letter also informed him of 
his and VA's respective duties for obtaining evidence. 

In addition, the December 2003 VCAA notification letter is 
compliant with Kent and Wilson.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, and 
the letter notified the veteran of the reason for the prior 
final denial (i.e. the element of the service connection 
claim that was deficient).  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in September 2004 was decided after the issuance of an 
initial VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment and examination, and Social 
Security Administration records.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim, including a transcript of the veteran's testimony at a 
hearing before the undersigned VLJ.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in October 2003, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
prostatitis was initially denied by the RO in a July 1990 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's claim for service connection for 
prostatitis included the veteran's service medical records.  

The veteran's service medical records show that the veteran 
did not report any complaints regarding prostatitis during 
his military service, or at his separation examination.  
Records indicate that the veteran was treated for gonorrhea 
and urethritis during his military service, but that his 
genitourinary evaluation at discharge from service was 
normal.

The RO's July 1990 rating decision also notes that the 
veteran asserted that he received treatment for prostatitis 
since his discharge, but a search of the relevant VA Medical 
Centers (VAMC) was negative.

The evidence added to the record subsequent to the RO's July 
1990 rating decision includes VA and private medical records, 
including a January 2007 VA examination report, and Social 
Security Administration records and lay statements.

An October 1981 VA treatment record shows that the veteran 
complained of chronic prostatitis.  Following an evaluation, 
the diagnosis was urethritis.

In June 1990 the veteran underwent a cystoscopy with urethral 
dilation at Methodist Hospital of Gary for bulbar urethral 
stricture and erectile dysfunction.

In November 1992, the veteran was treated by H. I. A., M.D., 
for a bladder outlet obstruction and recurrent prostatitis in 
1992.  In January 2000, the veteran was diagnosed with 
prostatitis, not otherwise specified. 

An October 2002 operative report from St. Mary Medical Center 
indicates that the veteran underwent a cystourethroscopy for 
persistent microscopic hematuria, chronic orchialgia, history 
of recurrent urethral stricture, and current bulbous urethral 
stricture.

A January 2007 VA examination report indicates that the 
veteran had chronic recurrent prostatitis.  The VA examiner 
opined that the veteran did not have prostatitis during his 
military service or that the veteran had prostatic 
involvement related to his in-service infectious gonococcal 
urethritis.  The VA examiner concluded that the veteran's 
current chronic prostatitis was unrelated to his in-service 
infection.

In a September 2008 letter, D. D. C., M.D., stated that he 
treated the veteran for acute prostatitis from July 16, 1968 
to August 30, 1968.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 1990.  The veteran's VA 
and Social Security Administration records, including medical 
records and statements from his family, and private medical 
records, are not cumulative and redundant of the evidence in 
the claims file at the time of the RO's July 1990 rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's current prostatitis was incurred or aggravated 
during his military service.   

The record submitted by the veteran during the years since 
the RO's July 1990 decision refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current prostatitis.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had treatment for 
urethritis and gonorrhea during his service.  However, the 
Board points out that the veteran's gonorrhea and urethritis 
were acute, and that the subsequent, physical examination at 
separation from service was negative.  Moreover, at his 
separation examination, he denied experiencing any problems 
with urination.  Regardless, the mere fact that he was 
treated for urethritis and gonorrhea during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of chronic prostatitis.  This is 
especially true in the absence of any medical evidence 
suggesting this might have occurred in this particular 
instance; in fact, the January 2007 VA examination report 
expressly concludes that his prostatitis is unrelated to his 
in-service gonorrhea and urethritis.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence 
linking a current disability, even assuming the veteran has 
one, to his service in the military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his history of prostatitis began 
while he was in the military.  Such statements are presumed 
credible when considered in conjunction with a petition to 
reopen a claim.  However, such statement must be considered 
in the context of the record as a whole to determine whether 
it raises a reasonable possibility of substantiating the 
claim.  The Board again points out that there is no medical 
evidence confirming that the veteran had prostatitis during 
his military service.  Moreover, while the veteran's private 
medical records show evidence of treatment for prostatitis 
since his service, the evidence does not demonstrate that the 
veteran's current prostatitis is related to his military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the veteran's 
statements, do not show a causal relationship between his 
service in the military and his current prostatitis, nor do 
they otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
prostatitis has not been received subsequent to the last 
final RO decision in July 1990.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the veteran's claim is not reopened.


ORDER

The appeal to reopen a claim for service connection for 
prostatitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


